DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on October 19, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 10 have been amended; claim 5 is canceled; claims 3, 4 and 10-15 are withdrawn from further consideration; and claim 16 has been added. Accordingly, claims 1-4 and 6-16 are pending in this application, with an action on the merits to follow regarding claims 1, 2, 6-9 and 16.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thermoplastic polyurethane film” (claims 6 and 7), “lip” (claim 8), “film” (claim 9), and “each of the pieces has a constant thickness” (new claim 16; this limitation isn’t recited in the disclosure, and the drawings cannot be relied upon for such dimensional limitations, as the drawings are not drawn to scale) must be shown or the feature(s) canceled from the claim(s).  Examiner notes that these features are not shown or identified in Figs. 1-3, which represent elected species A.  Further, since claim 1 requires a plurality of pieces to form the midsole, and no single figure shows multiple pieces forming a midsole in conjunction with there being a lip or film, then the above-cited subject matter is not completely illustrated within the Drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: new claim 16 recites “each of the pieces has a constant thickness”.  This new claim language is not recited anywhere in the original Specification, as filed.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding new claim 16, Applicant recites “each of the pieces has a constant thickness”.  This limitation is deemed new matter because the originally-filed disclosure never recites any such language regarding the thickness of the pieces, let alone whether their thicknesses are constant.  Correction is required.  For purposes of examination, since the only disclosed subject matter from which the supposed “constant thickness” is gleaned is the drawings (Fig. 2 and 3 perspective views), in any prior art applied against claim 16, if the drawings at least appear to show that pieces have a constant thickness in at least some manner, then the thickness will be deemed to be constant, as best as can be understood in light of Applicant’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 16 (claim 16 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Maling (USPN 2,217,913) in view of Schoenborn et al. (hereinafter “Schoenborn”) (US 2003/0192202) and Reinhardt et al. (hereinafter “Reinhardt”) (US 2016/0044992).
Regarding independent claim 1, Maling discloses an article of footwear (“footwear”; Title; Figs. 1-3) comprising: an outsole (#16); a midsole pre-molded from a plurality of pieces (sole element #10 has 3 pieces (see Fig. 3); wedge unit #20 is formed of 3 pieces itself (Fig. 3); since these pieces have some shape to them, they are “pre-molded” inasmuch as the claim structurally requires; Examiner notes that the verb term "mold" is very broad and has a definition of "[t]o form into a particular shape; give shape to" (Verb Defn. No. 1.b. of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); wedge unit’s laminations are described as being “pre-formed” (Page 2, Col. 1, Line 7)), the midsole being adhered to the outsole (“the outsole 16 is secured to the under side of the platform” (Page 1, Col. 2, Lines 48-49); sole element #10 is described as a “sole platform” in the same column, lines 36-37); and a rim that is adhered to the midsole (edge binding #12 is bound all around the sole platform #10 (i.e. part of midsole)), wherein the pieces are sheets (see Fig. 3, wherein the illustrated pieces are all sheets, inasmuch as sheets have been structurally described in the claim) of resilient material (sole element #10 is described as being made of any suitable resilient material (Page 1, Col. 2, Line 36-37); wedge unit #20 is described as being any suitable material (Page 2, Col. 1, Lines 30-31)).  Maling is silent to the plurality of pieces being unitarily molded together to form the midsole (Examiner notes that this is a product-by-process limitation), and silent to the specific resilient material used to form the pieces as being polyether block amide.
Schoenborn teaches a footwear sole that includes a midsole #14 which may include a plurality of separate portions that are joined together in a compression molding process to define a continuous support platform (Para. 0033 of Schoenborn).
Reinhardt teaches a cushioning element in the form of a midsole (Para. 0095 of Reinhardt) that may be formed from randomly arranged particles of an expanded material, such as expanded thermoplastic polyurethane (eTPU) and/or expanded polyether-block-amide (ePEBA), wherein the particles may be fused at their surfaces, such as being subjecting the particles to a heat, steam and/or pressure treatment within a mold, or the like (Para. 0095 of Reinhardt).
Maling, Schoenborn and Reinhardt all teach analogous inventions in the field of footwear soles including resilient materials.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have chosen the expanded polyether-block-amide material of Reinhardt, as the material of choice for each of the wedge unit #20 and sole element #10 (i.e. collectively, the midsole formed of a plurality of pieces) in order to provide a well-known material that is resilient and suitable for footwear soles, as taught by Reinhardt, and It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the sole element #10 and the wedge unit #20 into a unitary form via the compression molding product-by-process method taught by Schoenborn in order to define a continuous support platform, as taught by Schoenborn, and further since Reinhardt teaches that the expanded PEBA material is formable by such an equivalent process involving heat and/or pressure (i.e. common to compression molding).  As a result of the modification, the modified footwear article of Maling would include the plurality of pieces all being polyether block amide sheets (i.e. expanded polyether block amide is a specific type of polyether block amide), wherein the midsole will have been formed to be unitarily molded, via the teachings of Schoenborn, as noted above.
Regarding claim 2, the modified footwear article of Maling (i.e. Maling in view of Schoenborn and Reinhardt, as explained with respect to independent claim 1 above) is disclosed such that the plurality of pieces include: a first layer that extends from a heel end of the midsole to an arch of the midsole (see annotated Figs. 1 and 3 below, positioned relative to one another in the annotation so that forward extents of relative layers can be better visualized with respect to the areas of the completed footwear; Examiner notes that the term “arch of the midsole” is quite broad and the boundaries of what the arch of the midsole are have not been explicitly defined by the Applicant in the claim); a second layer that extends from the heel end of the midsole to a midportion of the midsole (see annotated Figs. 1 and 3 below; Examiner notes that the term “midportion of the midsole” is quite broad and the boundaries of what the midportion of the midsole are have not been explicitly defined by the Applicant in the claim); a third layer that extends from the heel end of the midsole to a ball of the foot of the midsole (see annotated Figs. 1 and 3 below; Examiner notes that the term “ball of the foot of the midsole” is quite broad and the boundaries of what the ball of the foot of the midsole are have not been explicitly defined by the Applicant in the claim); and a fourth layer that extends from the heel end of the midsole to a toe end of the midsole (see annotated Figs. 1 and 3 below), wherein the first, second, third, and fourth layers are arranged so that each respective layer at least partially overlaps remaining layers (see annotated Figs. 1 and 3 below, wherein all of the aforementioned layers overlap one another in a vertical direction).

    PNG
    media_image1.png
    436
    673
    media_image1.png
    Greyscale

Regarding claim 16, the modified footwear article of Maling (i.e. Maling in view of Schoenborn and Reinhardt, as explained with respect to independent claim 1 above) is disclosed such that each of the pieces has a constant thickness (absent any further distinguishing language, the thickness of each of the identified layers in annotated Figs. 1 and 3 above have a constant thickness at least across the transverse/foot-width direction of the sole, as best as this limitation can be understood in light of Applicant’s disclosure; as noted above, Applicant’s disclosure does not explain this limitation anywhere, as originally filed, and the perspective view of elected Figs. 2 and 3 cannot be relied upon as being drawn to scale; therefore, Maling teaches a constant thickness as much as Applicant has disclosed a constant thickness, as best as can be understood).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maling in view of Schoenborn and Reinhardt as applied to claim 1 above, and further in view of Kang (KR 20160051406 A).
Examiner notes that citations made herein to the Kang disclosure will be made in reference to the English Machine Translation document provided with a previous Office Action.
Regarding claim 6, the modified footwear article of Maling (i.e. Maling in view of Schoenborn and Reinhardt, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above.  Maling is silent as to how the outsole is secured to the under side of the sole element #10 (i.e. bottom of midsole), and therefore is silent to there being a thermoplastic polyurethane film is adhered between the outsole and the midsole.
Kang teaches a method of making a shoe sole that includes a procedure of including an adhesive film of thermoplastic polyurethane (TPU) between the midsole and the outsole, wherein at least one benefit is to obviate the need for buffing, washing, applying primer between the outsole and midsole for the adhesion process (Para. 0029 of Kang translation).
Modified Maling and Kang teach analogous inventions in the field of soles with midsoles attached to outsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the adhesive TPU film of Kang at the interface between the bottom surface of the sole element #10 and the top surface of the outsole #16 of Maling, as taught by Kang, in order to ensure a strong bond between the layers to decrease the chance of unwanted delamination (as such as concept is well known in the footwear art), wherein varying typical preparation steps (i.e. buffing, washing, primer application) could be eliminated, as suggested by Kang, as noted above.  As a result of the modification, there would be a TPU film that is adhered between the outsole and the midsole.
Regarding claim 7, the modified footwear article of Maling (i.e. Maling in view of Schoenborn, Reinhardt and Kang, as explained with respect to claim 6 above) is disclosed such that the thermoplastic polyurethane film encompasses a forefoot portion of the article of footwear between the outsole and the midsole (since the bottom surface of the sole element #10 (i.e. bottom of midsole) extends all the way to the toe end, then at least some arbitrary “forefoot portion” that belongs to the article of footwear would be encompassed by the film that sits between the layers #10 (i.e. bottom of midsole) and #16 (i.e. outsole)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maling in view of Schoenborn and Reinhardt as applied to claim 1 above, and further in view of Seo (US 2014/0331517).
Regarding claim 8, the modified footwear article of Maling (i.e. Maling in view of Schoenborn and Reinhardt, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above.  Maling is silent to the bottom layer of the midsole (i.e. bottom layer of sole element #10) having a lip that encompasses an outer perimeter of the outsole.
Seo teaches a shoe with a multilayered midsole that has a lip that encompasses an outer perimeter of an outsole (Figs. 4-6 and 8-10 all show that the bottom cushion layer #110 (i.e. part of the midsole) has a peripheral lip that hugs the outer perimeter of the outsole #500; Figs. 2 and 7 show no inflection of the lower edge of the cushion layer #110, and the continuous lower edge thereof from the depicted side view indicates that the entire perimeter of the outsole would be encompassed by the bottom cushion layer #110’s peripheral lip).
Modified Maling and Seo teach analogous inventions in the field of multi-layered midsoles joined to outsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a peripheral lip, such as the lip taught by Seo as explained above, to the bottom layer of sole element #10 (i.e. bottom layer of midsole of modified Maling) in order to provide the midsole with a cavity inside which the outsole’s topmost portion could sit snugly, which would provide an improvement in the attachment between the outsole and the sole element #10 that would assist in prevention of unwanted delamination of the layers from one another, since the outsole would be better blocked from being pried away from the midsole, as the interface between the outsole and midsole would be housed within the cavity and not exposed to the exterior of the shoe where impacts occur, during use. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maling in view of Schoenborn and Reinhardt as applied to claim 1 above, and further in view of Clifford (USPN 2,090,410).
Regarding claim 9, the modified footwear article of Maling (i.e. Maling in view of Schoenborn and Reinhardt, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above.  Maling is silent as to how the edge binding #12 (i.e. rim) is secured to the sole element #10 (i.e. part of midsole), and is therefore silent to there being a film adhered between the rim and an outer perimeter of the midsole.
Clifford teaches a shoe sole #7 that has an edge binding tape #8, which includes a pyroxylin coating on a rubber impregnated fibrous sheet material, which is affixed to the sole #7 via a gutta percha compound film (see Fig. 3 of Clifford; Page 1, Col. 2, Lines 24-29 of Clifford).  Clifford teaches that the binding tape provides the completed sole’s exposed edge with a finished, durable edge of pleasing appearance (Page 2, Col. 1, Lines 2-5 of Clifford).
Modified Maling and Clifford teach analogous inventions in the field of shoe soles with edge bindings.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the binding tape of Clifford as the edge binding of choice for the shoe of Maling in order to provide a completely sole edge with a finished, pleasing appearance and that is durably bound, as taught by Clifford above.  As a result of the modification, there would be a film (the gutta percha compound film, from Clifford’s teachings) adhered between the rim (rubber impregnated fibrous sheet material combined with pyroxylin coatings, from Clifford’s teachings) and an outer perimeter of the midsole (outer perimeter of sole element #10 (i.e. part of midsole)).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the present Office Action’s updated objections/rejections are addressed below.
With respect to the Drawing objections, Applicant contends that since the midsole core is identified as #140 and is shown throughout the figures with #140 (among elected Figs. 2 and 3, and non-elected Figs. 10, 11, 13) to include the objected to claimed subject matter (i.e. lip and film), then the drawings should be acceptable and deemed to show all of the claimed subject matter.  Examiner respectfully disagrees that all subject matter is shown, because no single figure is included in the drawings that shows all of the subject matter required by claims 6, 7 and 9 (i.e. film) and claim 8 (i.e. lip), which also requires the subject matter of claim 1, from which all of these claims depend.  Claim 1 requires a plurality of pieces to define the midsole (Figs. 2 and 3 show a plurality of pieces to define a midsole core #200; i.e. not midsole core #140), but Figs. 10, 11 and 13, which collectively contain the lip and film, as attested by Applicant, do not show a midsole core #200, nor do they show a midsole core that is defined by a plurality of pieces (i.e. only a single piece is shown to form the midsole core in Figs. 10, 11 and 13, as best as can be determined from the drawings; the lines shown within the sidewall of the midsole core #140 are not explicitly explained in the written Specification, and as best as can be determined, the lines appear to be edges between flat geometric shapes angled with respect to one another, as opposed to lines that would depict different layers, as is depicted in elected Figs. 2 and 3, and in non-elected Figs. 4-7).  Accordingly, the Drawing objections are deemed proper and are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of footwear with polyether-block-amide midsoles and/or midsoles formed from multiple pieces that may be the same material throughout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732